356 F.2d 919
Robert BIBB, Appellant,v.CENTRAL GULF STEAMSHIP CORP., Appellee.
No. 10212.
United States Court of Appeals Fourth Circuit.
Argued February 7, 1966.
Decided February 11, 1966.

Gerald Rubinger, Norfolk, Va. (C. Arthur Rutter, Jr., and Amato, Babalas, Breit, Cohen, Rutter & Friedman, Norfolk, Va., on brief), for appellant.
Richard I. Gulick, Norfolk, Va. (Robert M. Hughes, III, and Seawell, McCoy, Winston & Dalton, Norfolk, Va., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This appeal presents an issue of fact in an admiralty case — whether a seaman was, as he claims, improperly discharged by the master, or failed to return to the ship before sailing time, as the master insisted at the trial. The District Judge accepted the master's version, and we are unable to say that he was clearly erroneous.


2
Affirmed.